94 F.3d 649
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Robbin SOMERS, individually and as next friend of LaurenSomers, Appellant,v.NORTHWEST IOWA MENTAL HEALTH CENTER;  Jim Simpson, Dr., Appellees.
No. 95-4088.
United States Court of Appeals, Eighth Circuit.
Submitted July 26, 1996.Filed Aug. 2, 1996.

Before BOWMAN, MAGILL, and LOKEN, Circuit Judges.
PER CURIAM.


1
Robbin Somers brought this diversity tort action against Northwest Iowa Mental Health Center and its former executive director, based on their involvement in child-visitation issues arising out of a divorce proceeding Somers had initiated, and an ensuing child-abuse investigation.  The district court granted defendants' summary judgment motion, concluding that they were entitled to immunity under  Muzingo v. St. Luke's Hosp., 518 N.W.2d 776, 776 (Iowa 1994) (per curiam) (extending quasi-judicial immunity to court-appointed psychiatrists and hospitals asked by court to render opinion about patient's mental health).  Somers appeals.


2
Upon our de novo review of the record, we conclude that the district court correctly granted summary judgment in favor of defendants.  We also reject as meritless Somers's contention on appeal that she is entitled to relief because defendants allegedly withheld discoverable information.


3
Accordingly, we affirm.  See 8th Cir.  R. 47B.